TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00653-CR



                              Michael Edward Church, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-11-0146, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION



               Appellant, Michael Edward Church, was convicted by a jury of the third degree felony

offense of stalking. See Tex. Penal Code Ann. § 42.072 (West Supp. 2012). Appellant opted to have

the court assess punishment and the trial court assessed his punishment at confinement in the

Institutional Division of the Texas Department of Criminal Justice for ten years. See id. § 12.34

(West 2011).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75 (1988). Appellant’s counsel mailed appellant a copy of the brief along with a letter advising
appellant of his right to examine the appellate record and file a pro se brief. See Anders, 386 U.S.

at 744; Garner, 300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgment of conviction is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: August 22, 2012

Do Not Publish




                                                 2